Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01542-CV

                                SANDRA BEASLEY, Appellant

                                                V.

                            WAL-MART STORES, INC., Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 98406-86

                                            ORDER
       Before the Court is appellant’s March 5, 2019 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to March 19, 2019. We

caution appellant that further extension requests will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE